        Case 7:21-cv-00001-WLS Document 14 Filed 07/27/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                  VALDOSTA DIVISION

KAYLYN JOHNSON,                                 *

                     Plaintiff,                 *
v.                                                  Case No. 7:21-CV-1(WLS)
                                                *
TC METZNER d/b/a MCDONALD’S,
                                                *
                  Defendant.
___________________________________             *


                                      JUDGMENT

      Pursuant to this Court’s Order dated July 26, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case.

       This 27th day of July, 2021.

                                          David W. Bunt, Clerk


                                          s/ S. B. DeCesare, Deputy Clerk
